The defendant was convicted in the Superior Court of DeKalb County of the offense of larceny from the person. Her motion for a new trial, containing the general grounds and one special ground, was overruled; and that judgment is assigned as error. *Page 378 
1. The evidence amply authorized the verdict.
2. The evidence, direct and circumstantial, showed, beyond a reasonable doubt, that the offense was committed in DeKalb County, as charged in the indictment; and the special ground of the motion for a new trial. alleging that the venue of the offense was not proved, is without merit.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
      DECIDED SEPTEMBER 10, 1946. REHEARING DENIED OCTOBER 8, 1946.